Citation Nr: 0929112	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-39 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a left shoulder 
condition, rotator cuff tendonitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990, 
and from October 2001 to October 2002.  The Veteran also 
served in the United States Air Force Reserves. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which denied 
claims for service connection for left shoulder rotator cuff 
tendonitis and migraine headaches, and a June 2005 RO 
decision, which denied a claim for service connection for 
fibrocystic breast disease.

The Board notes that the Veteran's July 2005 notice of 
disagreement (NOD) also included the issue of entitlement to 
service connection for uterine fibroids.  This claim was 
granted in an October 2005 rating decision.  This decision 
was a complete grant of benefits with respect to this issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
uterine fibroids is not currently on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran is seeking service connection for migraine 
headaches, fibrocystic breast disease, and a left shoulder 
condition, rotator cuff tendonitis.  After a thorough review 
of the claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

With respect to the Veteran's claim for service connection 
for migraine headaches, the Veteran asserted on her September 
2003 claim that she began experiencing migraine headaches in 
July 1987 and has received ongoing treatment since that time.  
A review of the Veteran's service treatment records reveals 
that the Veteran complained of headaches on several occasions 
throughout service, to include in April 1986, July 1989, 
November 1989, November 1997, and March 2002.    

With regard to a current migraine headache disability, the 
Board acknowledges that a September 2004 private treatment 
record notes the Veteran as having a history of intermittent 
menstrual migraines.  See University Pointe treatment record, 
September 2004.  In an October 2004 treatment record from the 
Center for Reproductive Health, it was also noted that the 
Veteran had a history of migraine headaches and was on 
Maxalt.

The Veteran underwent a VA examination in December 2003.  The 
Veteran reported a history of migraine headaches, especially 
with her menses.  The migraine history is positive in her 
maternal grandmother, as well as maternal aunt on the same 
side.  The headaches are helped to a large extent by Maxalt.  
She was diagnosed with migraine headaches.   

A layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).
In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.
In this case, as the Veteran's in-service and post-service 
treatment records reflect complaints of and treatment for 
headaches, and the Veteran has asserted that she has 
experienced ongoing headaches since her active duty service, 
the Board finds that the necessity for a VA examination is 
shown for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Thus, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether she has a migraine headache 
disability, or a headache disability of any kind, and, if so, 
whether this headache disability was caused or aggravated by 
her active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claim for service connection 
for fibrocystic breast disease, the Board notes that the 
Veteran asserts that the breast masses that were detected 
during a July 2002 mammogram represented the initial onset of 
her current fibrocystic breast disease .  See Claim, August 
2004.

A review of the Veteran's service treatment records the 
Veteran underwent a bilateral mammogram in July 2002, and 
that she was noted as having scattered fibroglandular 
densities that could obscure a lesion on mammography.  It was 
also noted that there was no parenchymal asymmetry or 
dominant mass and no suspicious micro calcifications.  No 
mammographic evidence of malignancy was noted.    

A January 2004 mammogram from The University Hospital 
revealed the Veteran to have clustered calcifications in the 
left breast.  A February 2004 biopsy revealed benign breast 
tissue with fibrocystic changes characterized by ductal 
epithelial hyperplasia without atypia, stromal fibrosis, 
adenosis, sclerosing adenosis, and fibroadenomatoid change.  
The biopsy also revealed papillomatosis and cyst formation, 
and micro calcifications identified within benign ducts and 
cysts.  The results were negative for malignancy.  

In a March 2006 treatment record from University Pointe, a 
bilateral screening mammography revealed no mammographic 
evidence of malignancy.  The breasts were noted as stable and 
yearly screening evaluations were recommended.  It was noted 
that there had been no significant change from a 2002 film 
brought in by the Veteran, except that the micro 
calcifications, which underwent biopsy in 2004, were no 
longer seen. 

A February 2007 treatment record from University Family 
Physicians - University Pointe indicated that the Veteran has 
a history of abnormal breast mammograms, for which she most 
recently required breast biopsy in February 2004.  The 2004 
mammogram was compared to the 2002 mammogram, and a 
significant increase in the number of micro calcifications 
was noted, thereby requiring the biopsy.  The physician 
stated that he had never heard of this being a congenital 
problem and believes it to be extremely unlikely, especially 
given the change that was noted between 2002 to 2004.  

In an October 2007 treatment record from The University 
Hospital, a physician noted that the Veteran's micro 
calcifications had increased in number from 2002, at which 
time they were not suspicious, to 2004.  In 2004, they 
reached the level of suspicion for biopsy, as they had 
increased in number and changed morphology slightly.  

In October 2007, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran had a history of fibrocystic 
breast disease.  The examiner noted that, based on the most 
recent mammogram, dated in 2004, there has been an increase 
in the calcifications on the mammography.  The Veteran 
underwent a stereotactic biopsy in 2004, which was found to 
be negative for cancer.  The Veteran reported that the only 
issue with her breasts is the need for recurrent mammograms 
and some increased tenderness near the time of her menstrual 
period.  Upon examination, the Veteran's breasts had no 
distinct mass but were noted as being diffusely fibrocystic.  
There was no adenopathy, no skin changes, or changes in her 
aureola or nipples.  The examiner concluded by stating that 
the increase in micro calcifications is most likely not a 
congenital abnormality.  The reason for this is that this 
appears to be worsening and calcifications are a fairly 
uncommon result of congenital fibrocycstic breast disease.  
The examiner noted that the Veteran will need frequent 
follow-up for her fibrocystic breast disease as a result of 
the worsening nature of her condition.    

As discussed directly above, the Veteran was provided a VA 
examination in October 2007 addressing her claim for service 
connection for fibrocystic breast disease.  However, in light 
of the fact that the Veteran was noted as having scattered 
fibroglandular densities while on active duty and was 
diagnosed with current fibrocystic breast disease at the 
October 2007 VA examination, the Board finds this examination 
to be inadequate, due to the fact that an opinion was not 
rendered discussing the etiology of the Veteran's fibrocystic 
breast disease and its possible relation to the Veteran's 
active duty service.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  As such, this issue must be 
remanded in order to schedule the Veteran for a new VA 
examination to determine whether she has a current diagnosis 
of fibrocystic breast disease that was caused or aggravated 
by her active duty service.  Colvin, supra.

With respect to the Veteran's claim for service connection 
for a left shoulder condition, a review of the Veteran's 
service treatment records reveals that she complained of a 
left shoulder injury and pain in June 2002.  It was noted in 
this treatment record that she had a shoulder injury in 
January 2002 and had been in physical therapy for 6 months.  
In a December 2002 service treatment record, it was noted 
that the Veteran was undergoing physical therapy for a left 
shoulder injury and pain and was restricted from doing push-
ups.   

With regard to a current left shoulder disability, a May 2006 
treatment record from Dr. C.M., M.D. noted the Veteran as 
having a left shoulder rotator cuff strain, acute and 
chronic.  The physician further noted that this is a 
reactivation of problems she had in 2002.  In a separate May 
2006 treatment record from Dr. C.M., M.D., it was noted that 
the Veteran is currently undergoing physical therapy for her 
left shoulder

The Veteran underwent a general VA examination in December 
2003.  The examiner reviewed the claims file.  The Veteran 
reported that her left shoulder began bothering her in 2000 
while still in the military without any specific inciting 
injury.  She reported that the pain required physical 
therapy, which did help to a large extent.  The Veteran also 
reported that, when it flares periodically, Aleve will 
relieve the pain.  The Veteran reported that, when the pain 
occurs, it radiates into her left deltoid area.  Upon 
examination, she had full range of motion with the exception 
of 150 degrees forward elevation.  The examiner noted no 
painful palpation of the coracoclavicular area or the 
acromioclavicular area, and the strength of the shoulder is 
estimated at grade 5/5.  X-rays were negative for any bony 
abnormalities.  The Veteran was diagnosed with left shoulder 
rotator cuff tendonitis, intermittently asymptomatic. 

The Board notes that the Veteran indicated at the December 
2003 VA examination that her shoulder began bothering her in 
2000, a time when she was not on active duty.  However, she 
also indicated on her September 2003 claim that her shoulder 
disability began in March 2002.  Additionally, in a May 2006 
treatment record from Dr. C.M., M.D., it was noted that the 
Veteran injured her shoulder in June 2002.  Regardless, even 
if it could be determined that the Veteran's left shoulder 
condition pre-existed her second period of active duty, the 
Board finds that the possibility of aggravation of a pre-
existing injury must be considered.  Therefore, as the 
Veteran's in-service treatment records and post-service 
treatment records reflect complaints of and treatment for a 
left shoulder condition, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of 
the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether she has a current 
left shoulder condition, and, if so, whether this left 
shoulder condition was caused or aggravated by her active 
duty service.  Colvin, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate 
VA examinations for a migraine 
headache disability, a left shoulder 
condition, and fibrocystic breast 
disease.  The claims file should be 
provided to the appropriate examiners 
for review, and the examiners should 
note that it has been reviewed.  
After reviewing the file and 
examining the Veteran, the examiners 
should render opinions as to whether 
the Veteran currently has a migraine 
headache disability, or a headache 
disability of any kind, a left 
shoulder condition, or fibrocystic 
breast disease.  If so, opinions 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current headache 
disability, left shoulder condition, 
or fibrocystic breast disease had 
their onset in service, or were 
otherwise incurred in or aggravated 
by a disease or injury in service.   
        
It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiners should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the August 
2008 supplemental statement of the 
case (SSOC).  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


